Citation Nr: 1800121	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-32 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis, to include as secondary to exposure to various toxins, chemicals, and herbicides. 

2.  Entitlement to service connection for chloracne, to include as secondary to exposure to various toxins, chemicals, and herbicides. 

3.  Entitlement to service connection for gum disease, to include as secondary to exposure to various toxins, chemicals, and herbicides. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1968.  He served in Vietnam from February 3, 1968 to September 10, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current disabilities (myasthenia gravis, chloracne, and gum disease) that stem from his exposure to various toxins during his military service to include malarial pills, exploding chemicals, exploding ammunition; DEET in insect repellants, and herbicide agents, as well as stressed caused by the TET offensive.  VA examination and opinions are needed.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the etiology of the claimed disabilities. The entire VBMS file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiners. All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

Myasthenia Gravis

After reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed myasthenia gravis manifested in or is otherwise related to the Veteran's period of service including exposure to various toxins such as malarial pills, exploding chemicals, exploding ammunition; DEET, and herbicide agents, as well as stress caused by the TET offensive.

Chloracne

After reviewing the record, the examiner should identify all current skin disorders. The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified skin disorder manifested in or is otherwise related to the Veteran's period of service including exposure to various toxins such as malarial pills, exploding chemicals, exploding ammunition; DEET, and herbicide agents, as well as stressed caused by the TET offensive.

Gum Disease 

After reviewing the record, the examiner should identify any current gum disease. The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified gum disease manifested in or is otherwise related to the Veteran's period of service including exposure to various toxins such as malarial pills, exploding chemicals, exploding ammunition; DEET, and herbicide agents, as well as stressed caused by the TET offensive.

A complete rationale must accompany all opinions rendered.

2. After taking any additional development warranted, readjudicate the Veteran's claims.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




